(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Apareciendo de las actuaciones en este caso que la apela-ción se presentó en 6 de mayo de 1929, y que han transcurrido más de treinta días desde aquella fecha, sin que se haya presentado la transcripción de autos, ni solicitado prórroga del término para ello, y sin que resulte que haya exposición del caso o transcripción de evidencia, ni términos prorroga-dos para ese fin, y habiéndose solicitado por la apelada la desestimación, se declara con lugar la moción, y se desestima la apelación.